DETAILED ACTION
1.	 Claims 1-13 and 21-27 (now renumbered 1-20 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,8 and 21  as a whole, closest art of record failed to teach or suggest among other thing:, 
“determine whether the client access attempt meets authorization and identify a plurality of mobile edge computing systems located within a preset range of the first location; and select an optimal edge compute partner system from among the plurality of mobile edge computing systems located within the preset range of the first location based on capability to meet a computing resource requirement requested in the access attempt.”
4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
5.	Below are references that teach some limitations of the claims 8 and 15 but are lack the teaching of the limitations mentioned above: 
a. “DETECTION OF CYBER THREATS AGAINST CLOUD-BASED APPLICATIONS”, EP 3369232 A1, to LUTTWAK et al., disclosed:
 A method and proxy device for detecting cyber threats against cloud-based application are presented. The method includes receiving a request from a client device, the request directed to a cloud-based application computing platform, wherein the client device is associated with a 
b.	“SMALL CELL EDGE COMPUTING PLATFORM”, US 20170064037 A1 to DAS et al., disclosed: 
A small cell may include a base station that may be co-located with an edge computing device. The edge computing device may be integrated within a small cell base station or be a physically separate module communicatively coupled to and in close proximity with the small cell base station that provides edge computing resources at the small cell. The processing responsibilities associated with received data may be split or divided between the edge computing device and a target mobile device. For example, a portion of data processing may be performed by the edge computing device and the remaining portion of data processing may be performed by the target mobile device. The distribution of processing responsibilities may be based on radio link conditions or conditions (e.g., power state or processing capabilities) associated with the target mobile device (see Abstract and summary).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2666